DETAILED ACTION
This action is in response to the claims filed 11/11/2021 for application 16/110,124 filed 08/23/2018 which claims foreign priority to JP2017-167660 filed 08/31/2017. Claims 21, 25-27, 30-34, 36, 37, 40, 42, 43, 45, and 46 have been amended, and claims 38 and 39 have been canceled. Claims 21-37 and 40-46 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-37 and 40-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

claim 21, 
Step 1 Analysis: Claim 21 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 21 recites, in part, obtaining correct answer data, extracting a mismatching region, and estimating whether a region in the image may contain an error, and including/excluding the detection image in the relearning data based on an estimation that contains or does not contain an error. The limitations of obtaining correct answer data, extracting a mismatching region, estimating whether a region in the image may contain an error, and including/excluding the detection image in the relearning data based on an estimation that contains or does not contain an error, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “information processing apparatus”, “one or more processors”, “obtaining unit”, “extraction unit”, “estimation unit” and “re-learning data selection unit” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “information processing apparatus”, “one or more processors”, “obtaining unit”, “extraction unit”, “estimation unit” and “re-learning data selection unit” in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing an information processing apparatus, one or more processors, obtaining unit, extraction unit, estimation unit and re-learning data selection unit to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.

Regarding claim 22, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the extraction unit extracts, as the mismatching region, a region in which regions of the detection target represented by the correct answer data and the detection data do not match, the region being within a predetermined range from a region in which regions of the detection target represented by the correct answer data and the detection data match. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 23, the rejection of claim 22 is further incorporated, and further, the claim recites: wherein the predetermined range is a range of a predetermined distance or a predetermined area from the region in which regions of the detection target represented by the correct answer data and the detection data match. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 24, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the extraction unit extracts the mismatching region that is adjacent to a region in which regions of the detection target represented by the correct answer data and the detection data match. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 25, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the estimation unit estimates that the correct answer data may contain an error in a case where a region represented by the correct answer data has not yet been input as a region of the detection target in the correct answer data. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 26, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the estimation unit estimates that the correct answer data may contain an error in a case where a region represented by the correct answer data has been incorrectly input as a region of the detection target in the correct answer data. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 27, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the estimation unit estimates whether the correct answer data may contain an error based on image information of a region of the detection image corresponding to a region in which regions of the detection target represented by the correct answer data and the detection data match. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 28, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the property information includes at least one piece of shape information of a linearity, an angle, a circularity, a length, and a loop count of the mismatching region. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 29, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the property information includes at least one of color information, brightness information, and texture information of a region of the image corresponding to the mismatching region. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 30, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the one or more processors further function as: a presentation unit configured to present an estimation result by the estimation unit to a user. Presenting an estimation result to a user is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea. 
The claim does not include any additional elements that amount to significantly more than the judicial exception. This limitation is just a nominal or tangential addition to the claim, and displaying data is also well-understood, routine and conventional, as evidenced by Nakamura (US Patent Application 20150193698, paragraph [0079]). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 31, the rejection of claim 30 is further incorporated, and further, the claim recites: wherein the presentation unit further presents i) at least one of a character and an image used to show a reason for promotion of confirmation of the estimation result, or ii) a region in the detection image represented by the correct answer data that may contain the error. Presenting an estimation result to a user is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea. 
The claim does not include any additional elements that amount to significantly more than the judicial exception. This limitation is just a nominal or tangential addition to the claim, and displaying data is also well-understood, routine and conventional, as evidenced by Nakamura (US Patent Application 20150193698, paragraph [0079]). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 32, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the one or more processors further function as: a confirmation unit configured to confirm whether or not an estimation result by the estimation unit is correct based on an input from a user. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 33, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the one or more processors further function as: an accepting unit configured to accept a modification of the correct answer data. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 34, the rejection of claim 33 is further incorporated, and further, the claim recites: wherein the one or more processors further function as: an updating unit configured to update the correct answer data by reflecting the modification accepted by the accepting unit to the correct answer data. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 35, the rejection of claim 30 is further incorporated, and further, the claim recites: wherein the presentation unit further presents i) property information of another mismatching region similar to the mismatching region and ii) whether or not an estimation result by the estimation unit with respect to the another mismatching region is correct that is based on an input from a user. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 36, the rejection of claim 35 is further incorporated, and further, the claim recites: wherein the one or more processors further function as: a criterion deciding unit configured to decide a criterion relating to an estimation by the estimation unit, in accordance with i) property information of the another mismatching region and ii) whether or not an estimation result by the estimation unit with respect to the another mismatching region is correct that is based on an input from a user, wherein the estimation unit estimates whether the correct answer data may contain an error in accordance with a criterion decided by the criterion deciding unit. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 37, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the one or more processors further function as: a criterion deciding unit configured to decide a criterion relating to an estimation by the estimation unit, in accordance with i) an attribute selected from among a plurality of attributes included in the property information based on a user instruction as being used for an estimation by the estimation unit and ii) a reference value of a value relating to the attribute, set based on a user instruction, wherein the estimation unit estimates whether the correct answer data may contain an error in accordance with a criterion decided by the criterion deciding unit. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 40, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the correct answer data and the detection data represent pixels including the detection target of the detection image. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 41, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the estimation unit estimates whether a region of the correct answer data corresponding to the mismatching region contains an error. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 42, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the estimation unit estimates that there is an error in the detection data, in a case where the property information represents that a shape of the mismatching region is a shape that cannot be the detection target. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 43, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the estimation unit estimates whether the correct answer data may contain an error by a method using machine learning. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 44, the rejection of claim 21 is further incorporated, and further, the claim recites: wherein the detection target is a person, a face, or a crack on a structure. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 21 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 45, 
Step 1 Analysis: Claim 45 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 45 recites, in part, obtaining correct answer data, extracting a mismatching region, estimating whether a region in the image may contain an error, and including/excluding the detection image in the relearning data based on an estimation that contains or does not contain an error. The limitations of obtaining correct answer data, extracting a mismatching region, estimating whether a region in the image may contain an error and including/excluding the detection image in the relearning data based on an estimation that contains or does not contain an error, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitations in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – information processing apparatus, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing an information processing apparatus to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.

Regarding claim 46, 
Step 1 Analysis: Claim 46 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 46 recites, in part, obtaining correct answer data, extracting a mismatching region, estimating whether a region in the image may contain an error and including/excluding the detection image in the relearning data based on an estimation that contains or does not contain an error. The limitations of obtaining correct answer data, extracting a mismatching region, estimating whether a region in the image may contain an error and including/excluding the detection image in the relearning data based on an estimation that contains or does not contain an error, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “information processing apparatus” and “non-transitory computer-readable storage medium” in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing an information processing apparatus and non-transitory computer-readable storage medium to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. ("Robust face detection using local gradient patterns and evidence accumulation", hereinafter "Jun") in view of Abualkibash et al. ("A Near Real-Time, Parallel and Distributed Adaptive Object Detection and Retraining Framework based on AdaBoost Algorithm", hereinafter "Abualkibash").

Regarding claim 21, Jun discloses An information processing apparatus that selects re-learning data to be used in machine re-learning of a learned model, comprising: 
one or more processers, wherein the one or more processers function as (“Training the proposed four-stage cascaded face detector takes about one day on a 2.83 GHz Intel Pentium IV PC system with 8 GB RAM” [pg. 3312, ¶5, lines 3-5]): 
an obtaining unit configure to obtain correct answer data representing a region of a detection target in a detection image (“we evaluated the detection accuracy using two kinds of face databases: the MIT+CMU database [33,23] (130 images with 483 faces containing the test sets A,B,C(test, test-low, new-test) without the rotated test set), the Face Detection Data Set and Benchmark (FDDB3) database [34] (2845 images with 5171 faces).” [pg. 3312, §5.2 Detection performance ¶1; note: Jun discloses that MIT+CMU and FDDB databases contain images with faces (i.e. “detection object”), these face images would correspond to the “correct answer data”.]) and detection data representing a region in the detection image of the detection target detected by predetermined detection processing (“Fig. 14(a) and (b) shows some face detection results using LGP+EAM on the MIT+CMU database and the FDDB database, respectively.” [pg. 3313, right column ¶3; note: The face detection results (if a region is a face or non-face) would be the “detection data” detected from the images stored in these databases. Predetermined detection processing would be equivalent to using results from previous stages of training. See further pg. 3312, § 5.1 Training of face detector, ¶2]); 
an extraction unit configured to extract a mismatching region in which regions of the detection target represented by the correct answer data and the detection data do not match (“We show that LGP has a greater ability than LBP to determine the difference between face histograms and non-face histograms and to reduce detection error based on the distance between faces and between faces and non-face.” [pg. 3305, left column ¶3; Examiner interprets this as determining a target based on an error/distance. The difference between face and non-face histograms is determined as the mismatched data]); and 
an estimation unit configured to estimate whether the correct answer data may contain an error, based on property information representing i) a shape of the mismatching region and/or ii) image information of a region of the detection image corresponding to the mismatching region (“In the lookup table, each value of each index is a confidence weight such that a window is likely to be non-face as the weight value becomes increases, and more likely to be a face as the value decreases. The weak classifiers are constructed using AdaBoost learning[29,30], which updates the weight of each training sample such that misclassified instances are given a higher weight in the subsequent iteration.” [pg. 3309 ¶2, lines 8-14; Examiner has interpreted this as checking to see if a value(i.e. property information) has been surpassed and determining if there is an error or not. Note: the claim recites “and/or”, for prior art the examiner is using Jun to teach “ii) image information of a region”, “We collected 30,000 training face images from the internet and annotated them, which contained multiple human types and varied in numerous ways, including illumination conditions, color and texture” pg. 3312, § 5.1 Training of face detector, ¶1]).
While Jun teaches estimating based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, the reference doesn’t go into details of re-learning/retraining by including/excluding the detection image. 
Abualkibash teaches a re-learning data selection unit that (i) includes the detection image in the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, that the correct answer data does not contain the error (“We reduce the number of training dataset samples and find an optimized, smaller set of both faces and non faces that achieves 100% detection rates on the entire original large training dataset. To obtain the smaller, optimized training dataset, we start with 100 faces and 100 non-faces and keep adding 100 best images for faces and 100 best for non-faces until finding the optimized size that achieves 100% detection rate on the original dataset of 4916 faces and 7960 non-faces. The face or non-face added to the optimized set is iteratively selected from the original dataset such that it produces the highest classification rate. After extensive experimentation, it was observed that with 200 features, once the optimized training set reaches 800 faces and 800 non faces, 100% detection is achieved on the entire original set of size 12876.” [pg. 4, top left col, ¶1; Abualkibash includes selected face/non face images from previous stages to achieve a high classification rate.])
 and that (ii) excludes the detection image from the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, that the correct answer data contains the error (“We also incorporated car detection into our object detection framework. For car detection, the large training set size was 550 cars and 500 non-cars, and the optimized training set size was around 60 cars and 60 non-cars. Some images from the UIUC Image Database were used in testing. The proposed framework was tested on one masters and five slave node workstations. For any missed detection of an object, a short retraining by following the steps outlined earlier will cause proper detection and removal of the false positives. [pg. 7, § B. A near real time retraining to fix results of false negatives and false positives, ¶2; See further “After retraining our classifier for false positives (again only the last stage in the cascade), the system detects all cars and faces correctly. [pg. 7, Results of retraining to delete false positives]]).
Jun and Abualkibash are both in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s teachings by retraining based off errors and misclassifications as taught by Abualkibash. One would have been motivated to make this modification to yield high detection rates and reduce misclassifications. [Abstract, Abualkibash]

Regarding claim 22, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the extraction unit extracts, as the mismatching region, a region in which regions of the detection target represented by the correct answer data and the detection data do not match, the region being within a predetermined range from a region in which regions of the detection target represented by the correct answer data and the detection data match (“Fig. 9 shows the face detection results that are obtained using the proposed method. It shows that (1) the false negative detection error rate is very low due to the high accuracy of the cascade of several face detectors, (2) the false positive detection error rate is relatively low due to the high detection rate of the proposed face detector,(3) two typical situations occur in which several detection windows are located around a real face, but are of slightly different sizes and are slightly displaced from each other (see Fig. 10), and (4) few detection windows occur around falsely accepted faces.” [pg. 3310 §4. Improving detection performance by evidence accumulation, ¶2; note: see Fig. 11(a) and 11(b) and 11(c) shows that the detection windows (i.e. predetermined range) detect regions of detection target where they match and do not match.]).

Regarding claim 23, Jun/Abualkibash teaches The apparatus according to claim 22, where Jun further teaches wherein the predetermined range is a range of a predetermined distance or a predetermined area from the region in which regions of the detection target represented by the correct answer data and the detection data match (“Because we do not know the scale and position of the input faces in advance, we apply a fixed sized face detector to the multiple scaled input images that are generated by the pyramid image construction and scan the face detector along the row and the column for a given scaled input image. Then, the face detector determines whether the detection window in the current scaled input image is face or non-face by testing whether or not the confidence value is above the threshold. Fig. 9 shows the face detection results that are obtained using the proposed method. [pg. 3310, §4. Improving detection performance by evidence accumulation, ¶2; note: Fig 10(a) shows the image with different scales but the same center position (i.e. where the correct answer and detection data match in position). The range of a predetermined distance would correspond to a threshold value used to determine if a region is a face or non-face.]).

Regarding claim 24, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the extraction unit extracts the mismatching region that is adjacent to a region in which regions of the detection target represented by the correct answer data and the detection data match (“Fig. 9 shows the face detection results that are obtained using the proposed method. It shows that (1) the false negative detection error rate is very low due to the high accuracy of the cascade of several face detectors, (2) the false positive detection error rate is relatively low due to the high detection rate of the proposed face detector,(3) two typical situations occur in which several detection windows are located around a real face, but are of slightly different sizes and are slightly displaced from each other (see Fig. 10), and (4) few detection windows occur around falsely accepted faces.” [pg. 3310 §4. Improving detection performance by evidence accumulation, ¶2; note: Fig. 10(b) shows that the detection windows (i.e. predetermined range) may be slightly displaced and are adjacent to each other.]).

Regarding claim 25, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the estimation unit estimates that the correct answer data may contain an error in a case where a region represented by the correct answer data has not yet been input as a region of the detection target in the correct answer data (“Then, we compute the face/face distances of LGP and LBP histograms for all possible pairwise combinations face images and compute the face/non-face distances of LGP and LBP histograms for all possible combinations of one face image and another non-face image. Then, we plot the face/face and face/non-face distance distributions (see Fig. 7(a) and (b)). LGP has longer face/face distance and longer face/non-face distance than LBP, and LGP has smaller detection error than LBP because the left and right overlapping regions correspond to the false negative detection error (face identified as non-face) and the false positive detection error (non-face identified as face) [pg. 3308, left col, ¶3; Examiner is interpreting a non-face region to be a region where correct answer data hasn’t been inputted and being identified as a face (region in the image) would result in a false positive detection error. (Equivalent to estimating an error)]).

Regarding claim 26, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the estimation unit estimates that the correct answer data may contain an error in a case where the region represented by the correct answer data has been incorrectly input as a region of the detection target in the correct answer data (“LGP has longer face/face distance and longer face/non-face distance than LBP, and LGP has smaller detection error than LBP because the left and right overlapping regions correspond to the false negative detection error (face identified as non-face) and the false positive detection error (non-face identified as face) [pg. 3308, left col, ¶3; Examiner is interpreting a face to be a region incorrectly input as a region of the detection target where the correct answer data was a non-face image which results in a false negative error.).

Regarding claim 27, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the estimation unit estimates whether the correct answer data may contain an error based on image information of a region of the detection image corresponding to a region in which regions of the detection target represented by the correct answer data and the detection data match (“Step 6 accumulates the confidence values of all pyramid images, and the pixel positions (x,y) of each down-scaled pyramid image are aligned to their corresponding original image locations. Step 7 determines the face region by finding the peak whose accumulated confidence value is greater than the threshold value T, then taking the position and the size of detected face window as the peak (maximal) position (x,y) and the detection window at the peak position, respectively.” [pg. 3311, right column, ¶2 Jun discloses the steps of finding a face by using confidence values along the x and y pixel positions. Confidence values would be used to estimate.).

Regarding claim 28, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the property information includes at least one piece of shape information of a linearity, an angle, a circularity, a length, and a loop count of the mismatching region (“We gathered another 300,000 training face images that were generated by slightly shifting, scaling with 0.95, 1.0,and 1.05 scale-factors, and rotating the original face images by -15°,0°, and 15° to test the method’s ability to detect faces which did not exactly fit the scanning window.” [pg. 3312, §5.1 Training of face detector, ¶1; note: Jun discloses one of the property information by rotating the face images by a certain angle. Furthermore, §2. Principle of local gradient patterns, ¶2 shows a method of calculating sampling points by using a circle centered on a pixel and obtaining values of the neighboring pixels to determine if a region matches a pattern.]).

Regarding claim 29, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the property information includes at least one of color information, brightness information, and texture information of a region of the image corresponding to the mismatching region (“We collected 30,000 training face images from the internet and annotated them, which contained multiple human types and varied in numerous ways, including illumination conditions, color and texture.” [pg. 3312, §5.1 Training of face detector, ¶1]).

Regarding claim 40, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the correct answer data and the detection data represent pixels including the detection target of the detection image (“We collected 30,000 training face images from the internet and annotated them, which contained multiple human types and varied in numerous ways, including illumination conditions, color and texture. Each image was normalized to a size of 22 x 24 pixels using the center positions of both eyes that were position on (5,6)and (16.6). [pg. 3312, § 5.1 Training of face detector, ¶1; Jun discloses training with face image data, it is inherent that the correct answer data and detection data represents pixels.])

Regarding claim 41, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the estimation unit estimates whether a region of the correct answer data corresponding to the mismatching region contains an error (“A non-face region has a small confidence value of being a face and if it is mistakenly detected as face region is suppressed by the thresholding operation because only one specific size of face detector provides erroneous evidence that the non-face region is a face.” [pg. 3305, bottom left col – top right col; see further Fig. 9 shows mismatching regions where the face detector fails to detect a face which results in an error.]).

Regarding claim 42, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the estimation unit estimates that there is an error in the detection data, in a case where the property information represents that a shape of the mismatching region is a shape that cannot be the detection target (“The falsely accepted face windows are suppressed by per-forming the threshold operation on the confidence value that is obtained by accumulating the evidence from many detection results from the pyramid images; this process results in great reduction in the number of false positive errors (see Fig. 11 discloses detection windows that detect non-face regions of a face image.) [pg. 3311, right col, bottom para; Jun further discloses “However, face detection is still a difficult task due to the high variability of face appearances caused by internal factors such as different shapes, colors, textures and facial expressions, and external factors such as different head poses, locally changing illuminations(contrast, shadow), occlusions (glasses) and other facial features(make-up, beard).” [pg. 3308, right col, ¶3]]).

Regarding claim 43, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the estimation unit estimates whether the correct answer data may contain an error by a method using machine learning (“We collected 17,000 images from the internet that did not include faces, and extracted image patches from these images by taking samples of random sizes and at random positions. Then, we generated 300,000 training non-face images by resizing the extracted image patches to a size of 22 x 24 pixels and used these 300,000 non-face images as the training non-face data for the first stage of the cascaded face detector. For the next stages of the cascaded face detector, we used false positive samples for the training non-face data, where they were the non-face images that were determined to be a face during the previous stage of the cascaded face detector.” [pg. 3312, § 5.1 Training of face detector, ¶2, Jun discloses a face detector training method which corresponds to a method using machine learning)

Regarding claim 44, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches wherein the detection target is a person, a face, or a crack on a structure (See Fig. 10 on pg. 3311, detection target is a face).

Regarding claim 45, Jun discloses A method of controlling an information processing apparatus that selects re-learning data to be used in machine re-learning of a learned model, comprising:
obtaining correct answer data representing a region of a detection target in a detection image (“we evaluated the detection accuracy using two kinds of face databases: the MIT+CMU database [33,23] (130 images with 483 faces containing the test sets A,B,C(test, test-low, new-test) without the rotated test set), the Face Detection Data Set and Benchmark (FDDB3) database [34] (2845 images with 5171 faces).” [pg. 3312, §5.2 Detection performance ¶1; note: Jun discloses that MIT+CMU and FDDB databases contain images with faces (i.e. “detection object”), these face images would correspond to the “correct answer data”.]) and detection data representing a region in the detection image of the detection target detected by predetermined detection processing (“Fig. 14(a) and (b) shows some face detection results using LGP+EAM on the MIT+CMU database and the FDDB database, respectively.” [pg. 3313, right column ¶3; note: The face detection results (if a region is a face or non-face) would be the “detection data” detected from the images stored in these databases. Predetermined detection processing would be equivalent to using results from previous stages of training. See further pg. 3312, § 5.1 Training of face detector, ¶2]); 
extracting a mismatching region in which regions of the detection target represented by the correct answer data and the detection data do not match (“We show that LGP has a greater ability than LBP to determine the difference between face histograms and non-face histograms and to reduce detection error based on the distance between faces and between faces and non-face.” [pg. 3305, left column ¶3; Examiner interprets this as determining a target based on an error/distance. The difference between face and non-face histograms is determined as the mismatched data]); 
estimating whether the correct answer data may contain an error, based on property information representing i) a shape of the mismatching region and/or ii) image information of a region of the detection image corresponding to the mismatching region (“In the lookup table, each value of each index is a confidence weight such that a window is likely to be non-face as the weight value becomes increases, and more likely to be a face as the value decreases. The weak classifiers are constructed using AdaBoost learning[29,30], which updates the weight of each training sample such that misclassified instances are given a higher weight in the subsequent iteration.” [pg. 3309 ¶2, lines 8-14; Examiner has interpreted this as checking to see if a value(i.e. property information) has been surpassed and determining if there is an error or not. Note: the claim recites “and/or”, for prior art the examiner is using Jun to teach “ii) image information of a region”, “We collected 30,000 training face images from the internet and annotated them, which contained multiple human types and varied in numerous ways, including illumination conditions, color and texture” pg. 3312, § 5.1 Training of face detector, ¶1]);
While Jun teaches estimating based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, the reference doesn’t go into details of re-learning/retraining by including/excluding the detection image. 
Abualkibash teaches a re-learning data selection unit that (i) includes the detection image in the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, that the correct answer data does not contain the error (“We reduce the number of training dataset samples and find an optimized, smaller set of both faces and non faces that achieves 100% detection rates on the entire original large training dataset. To obtain the smaller, optimized training dataset, we start with 100 faces and 100 non-faces and keep adding 100 best images for faces and 100 best for non-faces until finding the optimized size that achieves 100% detection rate on the original dataset of 4916 faces and 7960 non-faces. The face or non-face added to the optimized set is iteratively selected from the original dataset such that it produces the highest classification rate. After extensive experimentation, it was observed that with 200 features, once the optimized training set reaches 800 faces and 800 non faces, 100% detection is achieved on the entire original set of size 12876.” [pg. 4, top left col, ¶1; Abualkibash includes selected face/non face images from previous stages to achieve a high classification rate.])
 and that (ii) excludes the detection image from the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, that the correct answer data contains the error (“We also incorporated car detection into our object detection framework. For car detection, the large training set size was 550 cars and 500 non-cars, and the optimized training set size was around 60 cars and 60 non-cars. Some images from the UIUC Image Database were used in testing. The proposed framework was tested on one masters and five slave node workstations. For any missed detection of an object, a short retraining by following the steps outlined earlier will cause proper detection and removal of the false positives. [pg. 7, § B. A near real time retraining to fix results of false negatives and false positives, ¶2; See further “After retraining our classifier for false positives (again only the last stage in the cascade), the system detects all cars and faces correctly. [pg. 7, Results of retraining to delete false positives]]).
Jun and Abualkibash are both in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s teachings by retraining based off errors and misclassifications as taught by Abualkibash. One would have been motivated to make this modification to yield high detection rates and reduce misclassifications. [Abstract, Abualkibash]

Regarding claim 46, Jun discloses A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling an information processing apparatus that selects re-learning data to be used in machine re-learning of a learned model, the method comprising:
obtaining correct answer data representing a region of a detection target in a detection image (“we evaluated the detection accuracy using two kinds of face databases: the MIT+CMU database [33,23] (130 images with 483 faces containing the test sets A,B,C(test, test-low, new-test) without the rotated test set), the Face Detection Data Set and Benchmark (FDDB3) database [34] (2845 images with 5171 faces).” [pg. 3312, §5.2 Detection performance ¶1; note: Jun discloses that MIT+CMU and FDDB databases contain images with faces (i.e. “detection object”), these face images would correspond to the “correct answer data”.]) and detection data representing a region in the detection image of the detection target detected by predetermined detection processing (“Fig. 14(a) and (b) shows some face detection results using LGP+EAM on the MIT+CMU database and the FDDB database, respectively.” [pg. 3313, right column ¶3; note: The face detection results (if a region is a face or non-face) would be the “detection data” detected from the images stored in these databases. Predetermined detection processing would be equivalent to using results from previous stages of training. See further pg. 3312, § 5.1 Training of face detector, ¶2]); 
extracting a mismatching region in which regions of the detection target represented by the correct answer data and the detection data do not match (“We show that LGP has a greater ability than LBP to determine the difference between face histograms and non-face histograms and to reduce detection error based on the distance between faces and between faces and non-face.” [pg. 3305, left column ¶3; Examiner interprets this as determining a target based on an error/distance. The difference between face and non-face histograms is determined as the mismatched data]);  
estimating whether the correct answer data may contain an error, based on property information representing i) a shape of the mismatching region and/or ii) image information of a region of the detection image corresponding to the mismatching region (“In the lookup table, each value of each index is a confidence weight such that a window is likely to be non-face as the weight value becomes increases, and more likely to be a face as the value decreases. The weak classifiers are constructed using AdaBoost learning[29,30], which updates the weight of each training sample such that misclassified instances are given a higher weight in the subsequent iteration.” [pg. 3309 ¶2, lines 8-14; Examiner has interpreted this as checking to see if a value(i.e. property information) has been surpassed and determining if there is an error or not. Note: the claim recites “and/or”, for prior art the examiner is using Jun to teach “ii) image information of a region”, “We collected 30,000 training face images from the internet and annotated them, which contained multiple human types and varied in numerous ways, including illumination conditions, color and texture” pg. 3312, § 5.1 Training of face detector, ¶1]).
While Jun teaches estimating based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, the reference doesn’t go into details of re-learning/retraining by including/excluding the detection image. 
Abualkibash teaches a re-learning data selection unit that (i) includes the detection image in the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, that the correct answer data does not contain the error (“We reduce the number of training dataset samples and find an optimized, smaller set of both faces and non faces that achieves 100% detection rates on the entire original large training dataset. To obtain the smaller, optimized training dataset, we start with 100 faces and 100 non-faces and keep adding 100 best images for faces and 100 best for non-faces until finding the optimized size that achieves 100% detection rate on the original dataset of 4916 faces and 7960 non-faces. The face or non-face added to the optimized set is iteratively selected from the original dataset such that it produces the highest classification rate. After extensive experimentation, it was observed that with 200 features, once the optimized training set reaches 800 faces and 800 non faces, 100% detection is achieved on the entire original set of size 12876.” [pg. 4, top left col, ¶1; Abualkibash includes selected face/non face images from previous stages to achieve a high classification rate.])
 and that (ii) excludes the detection image from the re-learning data to be used in the machine re-learning of the learned model in a case where the estimation unit estimates, based on the property information representing i) the shape of the mismatching region and/or ii) the image information of the region of the detection image corresponding to the mismatching region, that the correct answer data contains the error (“We also incorporated car detection into our object detection framework. For car detection, the large training set size was 550 cars and 500 non-cars, and the optimized training set size was around 60 cars and 60 non-cars. Some images from the UIUC Image Database were used in testing. The proposed framework was tested on one masters and five slave node workstations. For any missed detection of an object, a short retraining by following the steps outlined earlier will cause proper detection and removal of the false positives. [pg. 7, § B. A near real time retraining to fix results of false negatives and false positives, ¶2; See further “After retraining our classifier for false positives (again only the last stage in the cascade), the system detects all cars and faces correctly. [pg. 7, Results of retraining to delete false positives]]).
Jun and Abualkibash are both in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s teachings by retraining based off errors and misclassifications as taught by Abualkibash. One would have been motivated to make this modification to yield high detection rates and reduce misclassifications. [Abstract, Abualkibash]

Claims 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Abualkibash and further in view of Nakamura et al. (US 20150193698 A1, cited by Applicant in the IDS filed on 08/23/2018, hereinafter "Nakamura").

Regarding claim 30, Jun/Abualkibash teaches The apparatus according to claim 21, however fails to explicitly teach wherein the one or more processors further function as: a presentation unit configured to present an estimation result by the estimation unit to a user.
Nakamura teaches wherein the one or more processors further function as: a presentation unit configured to present an estimation result by the estimation unit to a user (“a user interface part causing a display part to display the content and a label of each of the plurality of teacher data and the category that the content belongs determined by the classifying part.” [¶0012; the content (i.e. classification result, see further ¶0123 discloses estimation) is being displayed to a user which corresponds to an estimation result. Note: Nakamura cites the use of processors for each “part” (i.e. unit) in ¶0062; For prior art examination, the examiner is interpreting the parts to be equivalent to the units as they are both being functioned as processors.]).
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Regarding claim 31, Jun/Abualkibash/Nakamura teaches The apparatus according to claim 30, where Nakamura further teaches wherein the presentation unit further presents i) at least one of a character and an image used to show a reason for promotion of confirmation of the estimation result, or ii) a region in the detection image represented by the correct answer data that may contain the error (“FIG. 7 shows an example of a classification result display screen 131 of the screen display part 130. The classification result display screen 131 of this example displays the content 1442 in the middle of the screen, and displays the ID 1441, the label 1443 and the classification category 1444 on the left side.” [¶0074; Examiner is interpreting this as allowing the user to confirm if there is an error on a display screen. The screen display part would be performing the same functions as the presentation unit and the content being displayed would be the display image. A character would correspond to an ID of the label. Note: The claim recites “or”, under BRI the examiner has cited art that corresponds to “i)”]).
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Regarding claim 32, Jun/Abualkibash teaches The apparatus according to claim 21, however fails to explicitly teach wherein the one or more processors further function as: a confirmation unit configured to confirm whether or not an estimation result by the estimation unit is correct based on an input from a user.
Nakamura teaches wherein the one or more processors further function as: a confirmation unit configured to confirm whether or not an estimation result by the estimation unit is correct based on an input from a user (“When a check result is inputted from the operation input part 120 (Yes at step S123), the user interface part 153 determines whether the input is an input of absence of correction or an input of presence of correction (step S124).” [¶0076, lines 1-4; Examiner interprets this step as a user has selected an option to correct an image or not.])
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Regarding claim 33, Jun/Abualkibash teaches The apparatus according to claim 21, however fails to explicitly teach wherein the one or more processors further function as: an accepting unit configured to accept a modification of the correct answer data.
Nakamura further teaches wherein the one or more processors further function as: an accepting unit configured to accept a modification of the correct answer data (“Then, in a case where the input is an input of presence of correction, that is, in a case where a different category from the category represented by the label 1443 displayed by the screen display part 130 is inputted by the user through the input button 133 (Yes at step S124), the user interface part 153 searches for the teacher data 142 having the same ID as the ID 1441 displayed by the screen display part 130 as the ID 1421 from the storage part 140, and updates the value of the label 1443 in the teacher data 142 having been searched for to the category inputted by the user (step S125).” [¶0076, lines 5-14; Nakamura discloses a case where a user input is needed to correct a category of the label on the display, this would correspond to accepting a modification of the correct answer data.])
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Regarding claim 34, Jun/Abualkibash/Nakamura teaches The apparatus according to claim 33, where Nakamura further teaches wherein the one or more processors further function as: an updating unit configured to update the correct answer data by reflecting the modification accepted by the accepting unit to the correct answer data (“Then, in a case where the input is an input of presence of correction, that is, in a case where a different category from the category represented by the label 1443 displayed by the screen display part 130 is inputted by the user through the input button 133 (Yes at step S124), the user interface part 153 searches for the teacher data 142 having the same ID as the ID 1441 displayed by the screen display part 130 as the ID 1421 from the storage part 140, and updates the value of the label 1443 in the teacher data 142 having been searched for to the category inputted by the user (step S125).” [¶0076, lines 5-14; updating the value would correspond to updating the correct answer data.])
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Regarding claim 35, Jun/Abualkibash/Nakamura teaches The apparatus according to claim 30, where Jun further teaches i) property information of another mismatching region similar to the mismatching region (“We collected 30,000 training face images from the internet and annotated them, which contained multiple human types and varied in numerous ways, including illumination conditions, color and texture. Each image was normalized to a size of 22 x 24 pixels using the center positions of both eyes that were position on (5,6)and (16.6). We gathered another 300,000 training face images that were generated by slightly shifting, scaling with 0.95, 1.0, and 1.05 scale-factors, and rotating the original face images by -15°, 0°, and 15° to test the method’s ability to detect faces which did not exactly fit the scanning window.” [pg. 3312, § 5.1 Training of face detector; Jun discloses training face images based off illumination conditions, colors, textures which corresponds to property information. See Fig. 10(a) and 10(b) discloses several mismatched regions due to different scales of the detection window. It is implicit that Jun’s method would compare property information between these regions to determine if it detects a face.) and 
However fails to explicitly teach wherein the presentation unit further presents ii) whether or not an estimation result by the estimation unit with respect to the another mismatching region is correct that is based on an input from a user.
Nakamura teaches wherein the presentation unit further presents ii) whether or not an estimation result by the estimation unit with respect to the another mismatching region is correct that is based on an input from a user (“Therefore, by using the displayed classification category 1444 as one criterion for determination, the user can determine whether or not there is no problem in that the category of the displayed content 1442 is the category represented by the label 1443, and can determine a correct category for the content 1442 to belong to.” [¶0075]; The classification category would be either if the mismatching region was correct or had an error.).
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Regarding claim 36, Jun/Abualkibash/Nakamura teaches The apparatus according to claim 35, where Jun further teaches i) property information of the another mismatching region (“We collected 30,000 training face images from the internet and annotated them, which contained multiple human types and varied in numerous ways, including illumination conditions, color and texture. [pg. 3312, § 5.1 Training of face detector; See Fig. 10(a) and 10(b) discloses several mismatched regions due to different scales of the detection window. It is implicit that Jun’s method would compare property information between these regions to determine if it detects a face.)
Nakamura further teaches wherein the one or more processors further function as: 
a criterion deciding unit configured to decide a criterion relating to an estimation by the estimation unit (“Therefore, by using the displayed classification category 1444 as one criterion for determination [¶0075; the criterion is used to determine the correct classification which is equivalent to an estimation.]), in accordance with and ii) whether or not an estimation result by the estimation unit with respect to the another mismatching region is correct that is based on an input from a user (See above rejection for claim 35), 
wherein the estimation unit estimates whether the correct answer data may contain an error in accordance with a criterion decided by the criterion deciding unit (“Therefore, by using the displayed classification category 1444 as one criterion for determination, the user can determine whether or not there is no problem in that the category of the displayed content 1442 is the category represented by the label 1443, and can determine a correct category for the content 1442 to belong to.” [¶0075]; The classification category would be either if the mismatching region was correct or had an error. Note: Nakamura’s user interface part is also performing the estimation that is presented to a user.).
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Regarding claim 37, Jun/Abualkibash teaches The apparatus according to claim 21, where Jun further teaches in accordance with i) an attribute selected from among a plurality of attributes included in the property information (“However, face detection is still a difficult task due to the high variability of face appearances caused by internal factors such as different shapes, colors, textures and facial expressions, and external factors such as different head poses, locally changing illuminations(contrast, shadow), occlusions (glasses) and other facial features(make-up, beard)” [pg. 3308, right col, ¶3; an attribute may be equivalent to any of the disclosed internal factors (i.e. property information)])
However Jun fails to explicitly teach wherein the one or more processors further function as: a criterion deciding unit configured to decide a criterion relating to an estimation by the estimation unit, based on a user instruction as being used for an estimation by the estimation unit and ii) a reference value of a value relating to the attribute, set based on a user instruction, wherein the estimation unit estimates whether a region in the image represented by the correct answer data may contain an error in accordance with a criterion decided by the criterion deciding unit.
Nakamura teaches wherein the one or more processers further function as: a criterion deciding unit configured to decide a criterion relating to an estimation by the estimation unit (“Therefore, by using the displayed classification category 1444 as one criterion for determination [¶0075]), based on a user instruction as being used for an estimation by the estimation unit (¶0004 discloses based on user instruction (i.e. performing a function through mouse and keyboard) and ii) a reference value of a value relating to the attribute (“Moreover, a statistical value of a feature value of a defect image belonging to a category, data acquired in a test, an image which is already subjected to image processing, an image which is similar to or not similar to a defect image of the classification target, a region in which calculation of a feature value is performed in a defect image of the classification target, and so on are displayed as necessary in response to an operator's operation.” [¶0004]), set based on a user instruction, wherein the estimation unit estimates whether the correct answer data may contain an error in accordance with a criterion decided by the criterion deciding unit (“Therefore, by using the displayed classification category 1444 as one criterion for determination, the user can determine whether or not there is no problem in that the category of the displayed content 1442 is the category represented by the label 1443, and can determine a correct category for the content 1442 to belong to.” [¶0075]; The classification category would be either if the mismatching region was correct or had an error. Note: Nakamura’s user interface part is also performing the estimation that is presented to a user.).
Jun/Abualkibash/Nakamura are all in the same field of endeavor of image detection using machine learning. Jun discloses a face detection method for learning local gradient patterns. Abualkibash discloses an object detection and retraining approach using machine learning. Nakamura discloses an image processing device which provides user interaction in determining accuracy of the training data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jun’s/Abualkibash’s teachings with Nakamura’s display interface. One would have been motivated to make this modification to improve the accuracy of the learning process. [Nakamura, ¶0079]

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 101 rejection:

In response to applicant’s arguments on pgs. 8-10 regarding the 35 U.S.C. § 101 rejection has been considered but are not persuasive. 
Applicant appears to assert on pg. 8-9 that amended independent claims 21, 45, and 46 has features that show the improvement of a learned model. Examiner respectfully disagrees. It appears that the claim is still directed to an improvement to the abstract idea and improvements to an abstract idea is still considered to be an abstract idea. The claim also recites the use of computer elements which are recited at a high level of generality and therefore do not integrate the abstract idea into a practical application. The claims do not positively recite any steps that show an improvement to computer functionality. Please see the updated 101 rejection above. 

Regarding the 35 U.S.C. § 103 rejection:
In response to applicant’s arguments on pgs. 10-11 with respect to claim 21 that Jun fails to teach all features of claim 21 and Nakamura fails to cure the deficiencies of Jun have been considered but are not persuasive. In particular, applicant appears to argue Jun fails to teach “specifying whether or not regions of the detection target represented by the correct answer data and the detection data do not match at all”. The examiner respectfully disagrees. Applicant fails to explicitly and clearly state all elements that Jun does not teach. Furthermore, Jun does teach specifying whether or not regions of the detection target represented by the correct answer data and the detection data do not match at all.  [pg. 3305, left column ¶3; See further pg. 3311 right col and Fig. 10(a)/10(b)/11 also show that Jun’s face detection specify regions where the correct answer data and detection data do not match.] The same reasoning applies for claims 45 and 46 which recite similar limitations. Therefore, applicant’s arguments are not persuasive. 
Applicant’s arguments with respect to amended independent claims 21, 45, 46 regarding the newly amended feature of “a re-learning data unit that…” have been considered but are moot because the newly amended limitation is now taught by the newly presented art of Abualkibash. Please see the updated prior art rejection above.
 
Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122